then appealed this letter to the district court. The district court dismissed
                Palomino's appeal, concluding that it lacked jurisdiction to review the
                State Engineer's 1997 decision.
                            Palomino now brings this appeal, arguing that the State
                Engineer did not have authority to forfeit a supplemental underground
                water right and that it is entitled to equitable relief. Because this district
                court lacked jurisdiction to review the State Engineer's 1997 decision, we
                conclude that it properly dismissed Palomino's challenge.
                            Under Nevada law, forfeiture occurs following a permit
                holder's failure for five successive years "to use beneficially all or any part
                of the underground water for the purpose for which the right is acquired."
                NRS 534.090(1). A State Engineer's forfeiture ruling becomes final 30
                days after it is issued and not appealed.        Id.; NRS 533.450; see also
                Preferred Equities Corp. v. State Engineer, 119 Nev. 384, 387, 75 P.3d 380,
                382 (2003) (holding that "under NRS 534.090(1), [appellant's] water rights
                reverted to the public once the State Engineer determined them
                forfeited . . . , and the forfeiture became final upon [appellant's] failure to
                appeal that ruling within thirty days"). Although we have considered
                letters from the State Engineer as final appealable decisions in the past,
                we have done so only where the letter "affects a person's interests that
                relate to the administration of determined rights."           Howell v. State
                Engineer, 124 Nev. 1222, 1228, 197 P.3d 1044, 1048 (2008).
                            The record shows that Permit 13630 was forfeited by
                operation of law on April 2, 1997. This is the determinative ruling
                affecting Palomino's subsequently acquired water right, and the decision
                was not appealed. Therefore, because the propriety of the State
                Engineer's 1997 determination was not challenged within NRS

SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 1947A 447
                534.090(1)'s statutory timeframe, we conclude that this appeal is untimely
                and outside the jurisdiction of the district court.   See G. & M Props. v.
                Second Judicial Dist. Court, 95 Nev. 301, 304, 594 P.2d 714, 716 (1979)
                (strictly construing NRS 533.170's five-day filing timeline and concluding
                that the district court was without jurisdiction to consider late-filed water
                rights exceptions) •2 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                       N     esty
                                                                                    J.



                                                   -   V3
                                                        64,A1                       J.
                                                       Parraguirre


                                                                                    J.




                      2 We also reject Palomino's argument that because the State
                Engineer's notice of Permit 13630's forfeiture was not provided to the
                original permit holder, the forfeiture should be invalidated regardless of
                the district court's jurisdiction. NRS 533.384(1)(a) expressly mandates
                that the conveyee of a water right must file a Report of Conveyance with
                the State Engineer. The State Engineer shall not recognize the
                conveyance of any water right until such a report is confirmed. NRS
                533.386(5). Because it is undisputed that the original permit holder failed
                to file a Report of Conveyance, he was not entitled to notification of the
                impending forfeiture.


SUPREME COURT
        OF
     NEVADA
                                                         3
(0) 1947A
                cc:   Hon. Janet J. Berry, District Judge
                      William E. Nork, Settlement Judge
                      Parsons Behle & Latimer/Reno
                      Attorney General/Carson City
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A